Citation Nr: 1734913	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-06 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness (imbalance), to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1943 to March 1946, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim has since been transferred to the Atlanta RO.

The Board notes initially that the RO adjudicated the issue as secondary to bilateral hearing loss.  However, because the record indicates the possibility of an in-service manifestation of the condition, the Board has recharacterized the issue as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)

In his substantive appeal, the Veteran requested a Board hearing at a local RO.  However, the Veteran withdrew his request for a hearing in January 2017.  See January 2017 VA Form 27-0820; 38 U.S.C.A. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported that he suffers from spells of dizziness and imbalance and that these dizzy spells are associated with his service-connected bilateral hearing loss.  VA treatment records show the Veteran has been prescribed medication for vertigo symptoms for several years.  In January 2014, the Veteran underwent a VA examination to assess the nature and etiology of his dizziness.  The examiner noted a diagnosis of dizziness but opined that it was less likely than not proximately due to or the result of the Veteran's service-connected bilateral hearing loss.  The examiner explained that the etiology of the dizziness is unknown and the Veteran's hearing loss is due to noise exposure and presbycusis.  The examiner did not specifically address however, whether the Veteran's dizziness was aggravated by his hearing loss.  Thus, an addendum opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (remand required for medical examination as to whether service-connected PTSD aggravated veteran's alcoholism); see also Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

Moreover, the Veteran has also stated that his dizziness began during service, contemporaneous with the onset of his hearing loss and tinnitus (or alternatively during his inactive Reserve service).  As such, an opinion should be obtained as to whether the Veteran's dizziness initially manifested during his active duty service from 1943 to 1946 or whether it is etiologically related to any incident occurring during that period of time.  

Finally, any outstanding VA treatment records should be obtained and associated with the Veteran's file, to include legible copies of his treatment records between April 2011 and January 2016.  See 38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file any of the Veteran's outstanding VA treatment records, including legible copies of his treatment records dated between April 2011 and January 2016.

2.  Then obtain an addendum opinion from a different examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed dizziness:

a. had its onset in or is otherwise the result of service, to include as a result of his reports of dizziness in 1943 after flying (see May 2008 VA audiolgical examination report) and/or as a result of the same disease process that caused his hearing loss and tinnitus; 

b. is proximately due to his bilateral hearing loss and tinnitus; or

c. has been aggravated (permanently worsened) by his hearing loss and tinnitus.   

If it is determined that the Veteran's dizziness has been aggravated by hearing loss and tinnitus, please indicate the baseline level of severity of the dizziness, established by the earliest available medical evidence, and attempt to quantify the degree of aggravation beyond the baseline level that is attributable to dizziness.

The examiner should provide a robust rationale for any opinion rendered, and if unable to provide an opinion without resorting to speculation, explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, limits of medical knowledge, etc.).

3.  Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




